DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 19-22, 26-29, 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 , 6, 9-10, 13, 16-17, 20 of U.S. Patent No. 10,904,487 (hereinafter referred to as Patent ‘487). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double claim 15 of the present invention is functionally similar to claim 9 of Patent ‘487 except that claim 15 of the present invention recites “first” instead of “whiteboard” for device, and recites “selection” instead of “collaboration” for menu as recited in claim 9 of Patent ‘487. Further, claim 15 recites “an interactive whiteboard session window, including at least an interactive whiteboard session content area, to be displayed on a display of a first device, wherein a collaboration menu to start a video conference session with one or more participants from one or more other devices is overlaid on the interactive whiteboard session window” functionally similar to “an interactive whiteboard session window, including at least an interactive whiteboard session content area, to be displayed on a display of a whiteboard device, wherein a selection menu to receive an instruction for starting a video conference session is overlaid on the interactive whiteboard session window” as recited in claim 9 of Patent ‘487; and claim 15 of the present invention recites “after receiving an instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window, cause content from a second device, of the one or more other devices, to be overlaid on the interactive whiteboard session window” functionally similar to “after receiving the instruction for starting the video conference session via the selection menu overlaid on the interactive whiteboard session window, a videoconference window to be overlaid on the interactive whiteboard session window” and “wherein the videoconference window displays at least content from a device of a participant of the video conference session” as recited in claim 9 of Patent ‘487.
Claim 19, rejected against claim 9 and claim 13 of Patent ‘487.
Claim 20, rejected against claim 9 and claim 10 of Patent ‘487.
Claim 21, rejected against claim 9 of Patent ‘487.
Claim 22, of the present invention is functionally similar to claim 16 of Patent ‘487 except that claim 22 of the present invention recites “first” instead of “whiteboard” for device, and recites “selection” instead of “collaboration” for menu as recited in claim 16 of Patent ‘487. Further, claim 22 recites “causing an interactive whiteboard session window, including at least an interactive whiteboard session content area, to be displayed on a display of a first device, wherein a collaboration menu to start a video conference session with one or more participants from one or more other devices is overlaid on the interactive whiteboard session window” functionally similar to “an interactive whiteboard session window, including at least an interactive whiteboard session content area, to be displayed on a display of a whiteboard device, wherein a selection menu to receive an instruction for starting a video conference session is overlaid on the interactive whiteboard session window” as recited in claim 16 of Patent ‘487; and claim 22 of the present invention recites “after receiving an instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window, causing content from a second device, of the one or more other devices, to be overlaid on the interactive whiteboard session window” functionally similar to “after receiving the instruction for starting the video conference session via the selection menu overlaid on the interactive whiteboard session window, a videoconference window to be overlaid on the interactive whiteboard session window” and “wherein the videoconference window 
Claim 26, rejected against claim 16 and claim 20 of Patent ‘487.
Claim 27, rejected against claim 16 and claim 17 of Patent ‘487.
Claim 28, rejected against claim 16 of Patent ‘487.
Claim 29, of the present invention is functionally similar to claim 2 of Patent ‘487 except that claim 29 of the present invention does not recite “whiteboard” for device, and does not recite “a network interface” as recited in claim 2 of Patent ‘487. Further, claim 29 recites “an interactive whiteboard session window, including at least an interactive whiteboard session content area, to be displayed on the display of the device, wherein a collaboration menu to start a video conference session with one or more participants from one or more other devices is overlaid on the interactive whiteboard session window” functionally similar to “an interactive whiteboard session window, including at least an interactive whiteboard session content area, to be displayed on the display, wherein a selection menu to receive an instruction for starting a video conference session is overlaid on the interactive whiteboard session window” as recited in claim 2 of Patent ‘487; and claim 29 of the present invention recites “after receiving an instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window, causing content from a second device, of the one or more other devices, to be overlaid on the interactive whiteboard session window” functionally similar to “after receiving the instruction for starting the video conference session via the selection menu overlaid on the interactive whiteboard session window, a videoconference window to be 
Claim 33, rejected against claim 2 and claim 6 of Patent ‘487.
Claim 34, rejected against claim 2 and claim 3 of Patent ‘487.

Claims 15, 19, 22, 26, 29, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 15, 19 of U.S. Patent No. 10,397,520 (hereinafter referred to as Patent ‘520). Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the ones in patent. In re Van Ornum and Stang, 214 USPQ T61, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims. For example, claim 15 of the present invention is functionally similar to claim 8 of Patent ‘520 except that 15 of the present invention does not recite detailed functional limitations using “manager component” with controlling sharing the content and switching between interactive whiteboard session and videoconferencing session as recited in claim 8 of Patent ‘520.
Claim 19, rejected against claim 12 of Patent ‘520.
Claim 22, of the present invention is functionally similar to claim 15 of Patent ‘520 except that claim 22 of the present invention does not recite detailed functional limitations using “manager component” with controlling sharing the content and switching between interactive whiteboard session and videoconferencing session as recited in claim 15 of Patent ‘520.
Claim 26, rejected against claim 19 of Patent ‘520.
Claim 29, of the present invention is functionally similar to claim 1 of Patent ‘520 except that claim 29 of the present does not recite “a communication interface” as recited in claim 1 of Patent ‘520, and claim 29 of the present invention recites “A device” instead of “an interactive whiteboard invention” as recited in claim 1 of Patent ‘520. Further, claim 29 of the present invention does not recite detailed functional limitations using “an operating system executing on the interactive whiteboard appliance” with “an interactive whiteboard process”, “collaboration client” and “a manager component” controlling sharing the content and switching between interactive whiteboard session and videoconferencing session as recited in claim 1 of Patent ‘520.
Claim 33, rejected against claim 5 of Patent ‘520.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 15-19, 22-26, 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht (US Patent Application Publication No. 2015/0134737), and further in view of Ludwig (US Patent Application Publication No. 2007/0078933).
Regarding claim 15, Albrecht teaches one or more non-transitory computer-readable media storing instructions which, when processed by one or more processors, (Paragraphs 0096-0101) cause:
an interactive whiteboard session window (Fig. 3 item 301), including at least an interactive whiteboard session content area (Fig. 3 item 340), to be displayed on a display of a first device (Fig. 1 items 111, 113, 117), wherein a collaboration menu to start a video conference session with one or more participants from one or more other devices (Fig. 3 item 330) is overlaid on the interactive whiteboard session window (Paragraphs 0035-0059); and
after receiving an instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window (Paragraphs 0056-0057 starting/inviting others to collaboration session), cause content from a second device, of the one or more other devices, to be overlaid on the interactive whiteboard session window (Paragraph 0043, 0054, 0070, 0077-0079 allowing users to share content with each other) (Paragraphs 0021-0101 for complete details).

However, in the similar field, Ludwig teaches to cause content from a second device to be overlaid on the interactive whiteboard session window (Figs. 2B, 35-41, Paragraphs 0267-0279 expert providing content to field representative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Albrecht specifically to cause content from a second device to be overlaid on the interactive whiteboard session window as taught by Ludwig so that “After considering this information, reviewing the shared portfolio and asking clarifying questions, the Expert illustrates his advice by creating (using his own modeling software) and sharing a new graphical image 220 (FIG. 37) with the field representative and his client.” (Ludwig, Paragraph 0270).
Regarding claim 16, Albrecht teaches wherein processing of the instructions by the one or more processors further causes: after receiving the instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window (Fig. 3 item 335), cause a contact list of candidate participants to be overlaid on the interactive whiteboard session window (Fig. 3 item 320), and wherein the content from the second device is overlaid on the interactive whiteboard session window after the video conference session is established with the second device and wherein the second device is used by a participant selected from the contact list of candidate participants (Fig. 3 item 340) (Paragraphs 0053-0059).
Regarding claim 17, Albrecht teaches wherein processing of the instructions by the one or more processors further causes a status of a 49986-0977 (RSID 1-865C3)2client of the first device to be sent to a collaboration manager (Paragraphs 0073, 0075-0080 whiteboard update in client sent to external service application). Ludwig teaches wherein processing of the instructions by the one or more processors further causes a status of a 49986-0977 (RSID 1-865C3)2client of the first device to be sent to a collaboration manager (Paragraphs 0268-0269 user caused updates uploaded).
Regarding claim 18, Albrecht teaches the status indicates that the client of the first device is active and available to participate (Paragraphs 0035-0042, 0046, 0052  logging into any of the collaboration services). Ludwig teaches the status indicates that the client of the first device is active and available to participate (Paragraphs 0266).
Regarding claim 19, Albrecht teaches wherein interactive session whiteboard content is dynamically shared with the second device (Paragraphs 0043, 0054, 0070, 0077-0079 users sharing content with each other). Ludwig teaches wherein interactive session whiteboard content is dynamically shared with the second device (Figs. 2B, 36, 37, 40, 41).
Regarding claim 22, Albrecht teaches a computer-implemented method comprising:
causing an interactive whiteboard session window (Fig. 3 item 301), including at least an interactive whiteboard session content area (Fig. 3 item 340), to be displayed on a display of a first device (Fig. 1 items 111, 113, 117), wherein a collaboration menu to start a video conference session with one or more participants from one or more 
after receiving an instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window (Paragraphs 0056-0057 starting/inviting others to collaboration session), causing content from a second device, of the one or more other devices, to be overlaid on the interactive whiteboard session window (Paragraph 0043, 0054, 0070, 0077-0079 allowing users to share content with each other) (Paragraphs 0021-0101 for complete details).
Albrecht teaches each user sharing content with each other, but Albrecht does not explicitly teach to cause content from a second device to be overlaid on the interactive whiteboard session window.
However, in the similar field, Ludwig teaches to cause content from a second device to be overlaid on the interactive whiteboard session window (Figs. 2B, 35-41, Paragraphs 0267-0279 expert providing content to field representative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Albrecht specifically to cause content from a second device to be overlaid on the interactive whiteboard session window as taught by Ludwig so that “After considering this information, reviewing the shared portfolio and asking clarifying questions, the Expert illustrates his advice by creating (using his own modeling software) and sharing a new graphical image 220 (FIG. 37) with the field representative and his client.” (Ludwig, Paragraph 0270).
Regarding claim 23, refer to rejections for claim 22 and claim 16.
Regarding claim 24, refer to rejections for claim 22 and claim 17.
Regarding claim 25, refer to rejections for claim 24 and claim 18.
Regarding claim 26, refer to rejections for claim 22 and claim 19.
Regarding claim 29, Albrecht teaches a device (Fig. 9 item 900) comprising:
a display ( Fig. 1 items 121, 123, 125, 127, Figs. 2-3, Fig. 7 items 721, 723); one or more processors (Fig. 9 item 901); one or more memories (Fig. 9 item 903) storing instructions (Fig. 9 item 905),  which, when processed by the one or more processors (Paragraphs 0087-0100), cause:
an interactive whiteboard session window (Fig. 3 item 301), including at least an interactive whiteboard session content area (Fig. 3 item 340), to be displayed on a display of the device (Fig. 1 items 111, 113, 117), wherein a collaboration menu to start a video conference session with one or more participants from one or more other devices (Fig. 3 item 330) is overlaid on the interactive whiteboard session window (Paragraphs 0035-0059); and
after receiving an instruction for starting the video conference session with the one or more participants via the collaboration menu overlaid on the interactive whiteboard session window (Paragraphs 0056-0057 starting/inviting others to collaboration session), causing content from a second device, of the one or more other devices, to be overlaid on the interactive whiteboard session window (Paragraph 0043, 0054, 0070, 0077-0079 allowing users to share content with each other) (Paragraphs 0021-0101 for complete details).

However, in the similar field, Ludwig teaches a device to cause content from a second device to be overlaid on the interactive whiteboard session window (Figs. 2B, 35-41, Paragraphs 0267-0279 expert providing content to field representative).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Albrecht device specifically to cause content from a second device to be overlaid on the interactive whiteboard session window as taught by Ludwig so that “After considering this information, reviewing the shared portfolio and asking clarifying questions, the Expert illustrates his advice by creating (using his own modeling software) and sharing a new graphical image 220 (FIG. 37) with the field representative and his client.” (Ludwig, Paragraph 0270).
Regarding claim 30, refer to rejections for claim 29 and claim 16.
Regarding claim 31, refer to rejections for claim 29 and claim 17.
Regarding claim 32, refer to rejections for claim 31 and claim 18.
Regarding claim 33, refer to rejections for claim 29 and claim 19.

Claims 20, 27, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht and Ludwig as applied to claims 19, 26, 33 above, and further in view of Van Wie (US Patent Application Publication No. 2013/0024785).
Regarding claim 20, Ludwig teaches causing sharing of the interactive session whiteboard content with the second device to be stopped in response to detecting a user selection via the collaboration menu (Paragraphs 0270 CLEAR annotation sharing, 0271 accept new call and stop sharing to existing call), however Albrecht and Ludwig do not explicitly teach causing sharing of the interactive session whiteboard content with the second device to be stopped in response to detecting a user selection via the collaboration menu.
However, in the similar field, Van Wie teaches to cause sharing of the interactive session whiteboard content with the second device to be stopped in response to detecting a user selection via the collaboration menu (Fig. 8 item 132, Figs. 9-10 items 134, 136, Paragraphs 0099, 0102-0108, 0112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Albrecht and Ludwig specifically to cause sharing of the interactive session whiteboard content with the second device to be stopped in response to detecting a user selection via the collaboration menu as taught by Van Wie in order to “terminate the application sharing” as desired (Van Wie, Paragraph 0104).
Regarding claim 27, refer to rejections for claim 26 and claim 20.
Regarding claim 34, refer to rejections for claim 33 and claim 20.

Claims 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht and Ludwig as applied to claims 15, 22 above, and further in view of Nelson (US Patent Application Publication No. 2004/0236830).
Regarding claim 21, Ludwig teaches wherein the content from the second device, of the one or more other devices, is displayed in a videoconferencing window overlaid on the interactive whiteboard session window (Figs. 40-41 item 211 overlaid on item 203) and overlaying contents and videos in any manner (i.e. picture-in-picture (PIP) or side by side in mosaic/tile format) was well known in the art, but Albrecht and Ludwig are not explicit about the content from the second device being displayed in a videoconferencing window overlaid on the interactive whiteboard session window. 
However, in the similar field, Nelson teaches the content from the second device being displayed in a videoconferencing window overlaid on the interactive whiteboard session window (Fig. 5A-5B, Paragraphs 0058-0061).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Albrecht and Ludwig specifically with the content from the second device being displayed in a videoconferencing window overlaid on the interactive whiteboard session window as taught by Nelson as an implementation choice as indicated by Nelson in different formats (Figs. 5A-5B, 7A-7B).
Regarding claim 28, refer to rejections for claim 22 and claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653